DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 21-34 and 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record includes “Measuring the level of difficulty in single player video games” by Maria-Virginia Aponte, Guillaume Levieux, and Stephane Natkin (hereinafter Aponte); Pasternack et al., US 2018/0161673 A1 (hereinafter Pasternack); and Cross et al., US 8,907,193 B2 (hereinafter Cross).
Aponte discloses a method of measuring the level of difficulty in single player video games (Aponte [p. 205]).  Aponte describes an experiment where a synthetic player plays a simplified version of Pacman (Aponte [p. 207]).  In the experiment the player speed was varied (Aponte [p. 207]).  
Pasternack teaches classifying the difficulty of solving (or completing) an objective presented by a certain item of digital content (Pasternack [Abstract]).  Pasternack teaches collecting telemetry data from hundreds or thousands of users engaging with a respective content item, and, based at least in part on that telemetry data, assigning a difficulty classification to the content item (Pasternack [0004]).  This is accomplished by a central service that sends out one or more specific initial states for a digital content item (via a seed or some other method) to a set of remote computing devices operated by various different users for evaluation (Pasternack [0004]).  Thus, each game that is played has an associated set of initial conditions in the form of a seed.
Cross teaches a game wherein a user plays along with a game’s soundtrack on an instrument (Cross [Abstract]).  In the course of gameplay, Cross teaches that a player may choose from several difficulty levels, wherein the difficulty level is influenced by the number and placement of cues may vary the difficulty of a particular song (Cross [C8:44-64] and [Fig. 15]-[Fig. 16]).  While Cross teaches modifying the difficulty level of gameplay, it is not clear how precise the determination of the difficulty level of each song is.
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention.  The prior art fails to disclose, at least, wherein the result comprises a game difficulty determination for each game seed in the first plurality of game seeds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715